Citation Nr: 0635178	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1964 to March 1976.  
He died in March 1986.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals' 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO).  

The Board denied the appeal in a decision of January 2004.  
The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2006, 
the Court issued an order vacating the Board's decision, and 
remanding the case to the Board for additional action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court's order of May 2006, the Court noted that the 
appellant sought remand because VA did not provide her with 
adequate notice as required by 38 U.S.C.A. § 5103(a).  In 
particular, the appellant argued that an October 2002 letter 
was insufficient because (1) VA misled her into believing 
that she had only 30 days to submit evidence in support of 
her claim; (2) VA did not sufficiently explain who was 
responsible for obtaining a medical opinion; and (3) VA did 
not provide notice prior to an initial unfavorable decision.  
After considering these arguments, the Court vacated the 
Board's decision and remanded the matter to the Board.  The 
Court stated that on remand the Board must address the 
adequacy of the notice provided to the appellant in light of 
the recent decisions in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further stated that the Board must 
determine whether remand to the RO for remedial notice and a 
new decision ins necessary.  The Board also notes that in the 
order dated in May 2006, the Court held that a letter dated 
in October 2002 (which had been relied on by the Board) was 
sent after the initial adjudication of the claim and 
"Therefore, that letter cannot comply with the section 
5103(a) notice requirements."  

In Mayfield II, the Court held, in pertinent part, that the 
duty to assist notice must be satisfied by notice provided 
prior to the adjudication of that claim.  In Kent the Court 
established significant new requirements with respect to the 
content of the duty-to-assist notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) which must be provided 
to a person who is petitioning to reopen a claim.  The Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, the 
Court held that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The duty-to-assist notice which was previously provided in 
this case does not meet the foregoing requirements.  The 
duty-to-assist letter dated in August 2001 mentioned the 
requirement of submitting new and material evidence, but did 
not provide a complete definition of such evidence and did 
not adequately explain the particular elements of evidence 
which were insufficient at the time of the prior denial.  A 
remand is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claim for service connection 
for the cause of the veteran's death.  
The notice letter must describe the 
elements necessary to establish service 
connection for a disability, must explain 
the definition of new and material 
evidence, and must describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.  

2.  The appellant should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  Thereafter, the RO should 
readjudicate the claim for death 
compensation.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


